The appellant contested the will of Mrs. Fanny Shanley on the ground that at the date of her will she was not of sound and disposing mind and memory and competent to make a will. The will was made on the 14th day of November, 1874. She died in January, 1891. Upon the trial of the case to the jury the appellant offered evidence tending to show that the testatrix had a severe sickness in the spring of 1874, that at about that time her husband died, and that thereafter she was broken down mentally and physically; that her mental unsoundness was indicated by her appearance and manner; that she was melancholy and exceedingly nervous and irritable. From this evidence the appellant claimed to have proved, and asked the jury to find, that the testatrix at the date of her will was not of sufficient mental capacity to make a will and that she was not of sound and disposing mind and memory.
In reply to this evidence and to the claim of the appellant the appellee offered sundry witnesses, among others Dennis A. Burr, who testified that he knew the testatrix both before and after her husband's death in June, 1874; that after that date he saw her in a business way, it might be once a week or once in two or three weeks or a month, he could not say definitely; and for the year following June, 1874, he should think the business he did with her personally or through her agent would run from $100 to $150 or possibly $200 per month; that he could not state any conversations he had with her in detail nor give the particular dates of them; that he talked about the goods he bought of her and when he sold her anything, about the price, and that the settlements of account had from time to time between *Page 329 
the store, (that is, the store of Burr  Stoughton) and the testatrix, were as a rule made with her personally.
Also Henry A. Welton, who testified that he had known the testatrix both before and after her husband's death; that he saw her within two or three months after that event; that he did not have much conversation with her unless it was his duty to wait on her in the store of Burr  Stoughton, who had five or six clerks of whom he was one; that he saw her once or twice a week for the year following her husband's death, and that she sold goods to Burr  Stoughton to the amount of $200 to $400 per month, and bought some goods of them.
Also Albert Alfred, who testified among other things that he had known the testatrix about fifty years; that he saw her or met her perhaps once a week during the year following the death of her husband; that he used to see her go by his house up to her father's; that he did not know as he had any conversations with her except to say good morning, or good afternoon, and never had any particular business with her.
Levi F. Curtiss was also called, who testified among other things that he had known the testatrix all her life and had lived between her residence at Shanley's Mills and her father's house; that he went to her mill to get meal occasionally after her husband's death, and also saw her pass on the road to her father's and had also seen her at Torrington; and that he had no idea how frequently he had seen her, but had had frequent conversations with her.
Each of these witnesses was asked substantially the same question, that is, to state from what he saw of the testatrix, her appearance, and the interviews had with her, what he should say as to her mental condition — whether or not she was of sound and disposing mind.
In each case the question was objected to by the appellant, but the court admitted it. And each of the witnesses answered in substance that he considered her of sound mind, that she was a superior business woman, and that he had never noticed any change in her appearance. *Page 330 
The precise ground of the objection is, that the opinion of a non-expert witness cannot be given in evidence unless the witness has detailed to the jury the facts and circumstances upon which the opinion is founded, and that these witnesses had not detailed any such facts. We have no occasion to criticise the rule of law invoked by the appellant, but we think he is clearly mistaken in its application. In the recent case of Sydleman v.Beckwith, 48 Conn., 9, the court had occasion to consider the conditions that should exist in order to render the opinions of non-expert witnesses admissible in evidence. Judge LOOMIS, who spoke for the court, after referring to the various subjects in respect to which the opinions of non-experts have been held admissible, laid down this general rule: — "It is in all cases important, with a view to confirm the opinion, that the witness should be able to state such facts as will show presumptively that his opinion is well-founded. But it is not quite correct to say that the opinion of a witness is entitled to consideration only so far as the facts stated by him sustain the opinion, unless the proposition is understood to include among the facts referred to the acquaintance of the witness with the subject matter and his opportunities for observation. The very basis upon which, as we have seen, this exception to the general rule rests, is that the nature of the subject matter is such that it cannot be reproduced or detailed to the jury precisely as it appeared to the witness at the time."
Applying this rule it is apparent that each of the witnesses to whose testimony objection was made, did detail facts which made his opinion presumptively well-founded. Besides, it must be kept in mind that the question in this case upon which the testimony of these witnesses was to bear, was not the simple one of mental unsoundness, but mental unsoundness beginning at a certain time and indicated by certain changes in the appearance and conduct of the testatrix. As bearing upon this complex question, acquaintance with Mrs. Shanley before and after 1874, opportunities to see her after that date and to observe what changes there were in her conduct and appearance, to state them if *Page 331 
there were any, and if there were none to so state — were facts of the highest significance. They were the very facts upon which a correct opinion could be formed by the witness and by the jury.
  There is no error in the judgment appealed from.
In this opinion the other judges concurred.